Mackintosh, J.
(concurring) — I am forced to the conclusion that this court has heretofore adopted two irreconcilable positions in actions seeking to recover damages for injuries alleged to have resulted in mental suffering. The case of Wright v. Beardsley, 46 Wash. 16, 89 Pac. 172, allowed recovery for mental suffering arising from the wrongful and improper burial of the plaintiff’s child; Corcoran v. Postal Telegraph-Cable Co., 80 Wash. 570, 142 Pac. 29, L. R. A. 1915B 552, denied recovery for, mental suffering arising from the wrongful and improper handling of a telegram notifying the plaintiffs of the death of their child. The Corcoran case does not, in terms, overrule the Wright case, but in effect it does so, although the opinion, in referring to the Wright case, attempts a distinction on the ground that the act there complained of was a physical invasion of the plaintiff’s rights. In the case of O’Meara v. Russell, 90 Wash. 557, 156 Pac. 550, L. R. A. 1916E 743, a recovery was allowed for injuries resulting from fright, the court attempting to distinguish that case from the Corcoran case on the ground that fright was accompanied by physical injuries resulting therefrom, the complaint in that case having alleged that “the plaintiff did suffer great men*527tal and physical pain and fright, and because of said fright and in her attempt to escape from the threatened danger, she was compelled to, and did, flee from said house, and became and was injured in and about her nerve-centers, and her nervous system was greatly shocked and injured.”
Science teaches — and our common experience confirms it — that every severe mental disturbance, whether it takes the form of fright, or anger, or sorrow, or nostalgia, or any other violent emotional expression, has a concomitant physical result, the manifestation of the physical accompaniment being governed by the condition of the subject and by the intellectual control which he has of himself. The greater the will power which a subject may possess, the less will be the physical effect of the mental disturbance. If these statements are true, there is no such thing as acute mental pain and suffering without some physical effect, in many cases not subject to ocular proof, but present in all cases and only differing in' degree; and it follows that every allegation of mental pain and suffering impliedly includes the physical effect which accompanies it.
The Corcoran and O’Meara cases are, therefore, in conflict, as a matter of fact, though the distinction is sought to be made upon the ground that, in the O’Meara case, there was an allegation of physical pain and suffering, while there was no such allegation in the Corcoran case. If this is a true ground for distinction, then the case at bar falls directly within the O’Meara case; for, in the case at bar, the allegations of the effect of the defendant’s acts are set forth in the complaint as quoted in Judge Mount’s opinion, and I am unable to distinguish them from the allegations in the O’Meara case. In both cases it was alleged that physical injuries had been inflicted by, and as a result *528of, the mental pain and suffering; and it is beyond my power of discrimination to differentiate between the physical effect which may result from sorrow and the physical effect which may result from fright. If there is no such difference, then the case at bar cannot be distinguished from the O’Meara case. Attempting to distinguish it, the writer of the opinion says: “We are of the opinion that the O’Meara case is plainly distinguishable from this case because the fright and shock caused the physical injury at the time. In the case now before us, there is no allegation that there was any physical injury.” The latter statement is not borne out by the quotation from the complaint referred to. The attempt to distinguish upon the ground that the physical injury was coincident with the fright in one case, and was not coincident with the sorrow in the other, is not convincing, and would seem to put a premium upon those who have little- control over their emotional demonstrations.
In my opinion, the O’Meara case should have fallen within the rule of the Corcoran case, for the reason that the physical result of mental pain and suffering cannot be separated from the mental pain and suffering itself, and that it always accompanies mental pain and suffering to some extent; and the case at bar being “on all fours” with the O’Meara case, is correctly decided when it repudiates the doctrine of that case and follows the Corcoran decision. I concur in this result, but feel that the opinion should expressly recognize that the doctrine announced in the O’Meara case is improper, and expressly overrule that case, as it has actually been overruled.
Chadwick, J., concurs.